EXAMINER’S COMMENT
Response to Arguments
Applicant’s arguments filed 01/29/2021 with respect to amended claims 4, 11, 15, 16, and 22 have been fully considered and are persuasive. Original dependent claims 4, 11, 15, 16, and 22 were objected to as being dependent on rejected base claim 1, but indicated they would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim. Applicant has properly rewritten claims 4, 11, 15, 16, and 22 to be in independent form including all of the limitations of base claim 1 and any intervening claims. Therefore, the objection of the claims has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suzannah Sundby on February 1, 2021.
The application has been amended as follows: 
	Claim 22:

“A system for restricting fluid flow in physiological vessels of humans or animals, the system comprising: 
a plurality of devices for restricting fluid flow in physiological vessels of humans or animals, [[the]] each device being configurable in a first mode to be propellable within each device having a first cross-sectional size in the first mode and a second cross-sectional size in the second mode, wherein the second cross-sectional size is greater than the first cross-sectional size, wherein [[the]] each device is configurable in the first mode to be passively propellable by fluid flow4Application No.: 16/081,136 Atty Dckt No.: 070205.001US1within a physiological vessel and in the second mode to at least partially occlude a capillary and to have the second cross-sectional size in a range of about 7.7 pm to about 14.3 pm; 
a power source for powering the plurality of devices; and 
a controller comprising one or more processors for controlling the plurality of devices.”
Claim 32:
“The system of claim 22, comprising a capillary tube network having fibre optics attached to a camera control unit so that the plurality of devices can be viewed while being activated before being injected into the humans or animals.”
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Claims 2, 4-6, 11, 12, 15-19, 22-24, 32, 33, 36, 39, and 42 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2 and 4-6, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, one or more extending elements that extend from the main body to increase the cross-sectional size of the device when activated.

Regarding claim 15, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a coil for generating electrical power required to power the device from a magnetic field.
Regarding claims 16-19, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a radiation sensitive device to enable the device to be activated by ionizing electromagnetic radiation.
Regarding claims 22-24, 32, 33, 36, 39, and 40, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a power source for powering the plurality of the devices and a controller comprising one or more processors for controlling the plurality of devices.
Closest prior art of record Antoshkiw discloses a device (balloon 26) for restricting fluid flow in physiological vessels (76) of humans or animals, the device (26) being configurable in a first mode (partially inflated state) to be propellable within a physiological vessel (for example, see column 2, lines 15-16) and in a second mode (inflated state) to at least partially occlude a physiological vessel (for example, see column 2, lines 16-17), the device having a first cross-sectional size in the first mode (partially inflated state) and a second cross-sectional size in the second mode (inflated state), wherein the second cross-sectional size is greater than the first cross-sectional size (the inflated cross-sectional size is greater than the partially inflated cross-sectional size), wherein the device is configurable in the first mode to be passively propellable by 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 1, 2021